UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1285


JESSE G. YATES, III; MELISSA LONG YATES,

                     Plaintiffs - Appellants,

              v.

STATE FARM FIRE AND CASUALTY COMPANY,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Kimberly Anne Swank, Magistrate Judge. (7:13-cv-00233-KS)


Submitted: October 30, 2017                                 Decided: November 30, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesse G. Yates, III, Melissa Long Yates, Appellants Pro Se. Robert Carter Elkins,
ELKINS RAY, PLLC, Huntington, West Virginia; Jonathan Edgar Hall, PARKER, POE,
ADAMS & BERNSTEIN, LLP, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jesse G. Yates, III, and Melissa Long Yates appeal the district court’s judgment

following a jury trial finding in favor of State Farm Fire and Casualty Company on the

Yateses’ breach of contract claim. We have reviewed the record included on appeal and

have found no reversible error. An appellant has the burden of including in the record on

appeal a transcript of all parts of the proceedings material to the issues raised on appeal.

Fed. R. App. P. 10(b); 4th Cir. R. 10(c). An appellant proceeding on appeal in forma

pauperis is entitled to transcripts at Government expense only in certain circumstances.

28 U.S.C. § 753(f) (2012). Appellants have not produced a transcript and have failed to

make the requisite showing to qualify for the production of a transcript at Government

expense. Thus, the Appellants have waived review of the issues on appeal that depend

upon the transcript to show error. See generally Fed. R. App. P. 10(b)(2); Keller v.

Prince George’s Cty., 827 F.2d 952, 954 n.1 (4th Cir. 1987). Accordingly, we deny

Appellants’ motion for discovery and we affirm the district court's judgment. In light of

this disposition, we deny the Appellee’s motion to dismiss the appeal. We dispense with

oral argument as it would not aid the decisional process.

                                                                               AFFIRMED




                                             2